*159OPINION.
Littleton:
The issue presented in this appeal is similar to that before the court in the case of Edwards v. Cuba R. R. Co., 268 U. S. 628, and is whether certain electric power lines constructed by the citizens of Indiana and Ohio and transferred upon completion to the taxpayer, becoming its property under the provisions of the statutes of Indiana and Ohio, constituted taxable income within the meaning of the Sixteenth Amendment to the Constitution and the Revenue Act of 1921.
The question of what constitutes income within the meaning of the Sixteenth Amendment and the various revenue acts has been considered and decided by the courts in a number of cases, in which the courts have given the word “income” a settled and definite meaning.
The Board is without information from the Commissioner as to the theory upon which he predicated his decision that this property constituted taxable income. We presume that his reason for holding it to be taxable income was that the taxpayer became the owner thereof without cost to it, or, that it constituted an advance payment by the citizens for services to be rendered in the future by the taxpayer. The facts show, however, that the citizens who constructed and transferred these lines to the taxpayer were required, by statute and regulations prescribed by the Public Utilities Commissions of Indiana and Ohio, to pay for electricity furnished by the taxpayer at the regular rates paid by consumers in municipalities who contributed nothing toward the construction of the taxpayer’s lines over which such service was furnished, plus an additional rural charge. *160The most that can be said in respect of these transmission lines is that they were contributed by the citizens to the capital of the taxpayer. They were certainly not j>ayments for services rendered or to be rendered.
In the case of Southern Pacific Co. v. Lowe, 238 Fed. 847, the court said, at page 850:
X do not think that “ income,” as used in the statute, [Income Tax Act October 3, 1913] should be given a meaning so as to include everything that comes in. The true function of the words “ gains ” and “ profits ” is to limit the meaning of the word “ income ” and to show its use only in the sense of receipts which constituted an accretion to capital. So the function of the word “ income ” should be to limit the meaning of the words “ gains ” and “ profits.” The increased value of capital as such constitutes in one sense a gain or profit, but not income. Hence such gain or profit is not taxable, but only such profits and gains as constitute income are taxable. This in substance was what the court held in Gray v. Darlington, 15 Wall. 63, 21 L. Ed. 45, and in Gauley Mt. Coal Co. v. Hays, 230 Fed. 110, 144 C. C. A. 408.
In the early case of People v. Davenport, 30 Hun (N. Y.) 177, it was said that “ income is that which capital earns remaining itself intact.” This definition was recently adopted in Mitchell v. Doyle (D. C.) 225 Fed. 437.
In the case of Stratton's Independence, Ltd. v. Howbert, 231 U. S. 399, the court, at page 415, said:
And, however the operation shall be described, the transaction is indubitably “ business ” within the fair meaning of the act of 1909; and the gains derived from it are properly and strictly the income from that business ; for “ income ” may be defined as the gain derived from capital, from labor, or from both combined, and here we have combined operations of capital and labor.
In the case of Doyle v. Mitchell Brothers Co., 247 U. S. 179, the court said, at page 185:
Whatever difficulty there may be about a precise and scientific definition of “ income,” it imports, as used here, [Act of August 5, 1909] something entirely distinct from principal or capital either as a subject of taxation or as a measure of the tax; conveying rather the idea of gain or increase arising from corporate activities. As was said in Stratton’s Independence v. Howbert, 231, U. S. 399, 415 [34 Sup. Ct. 136, 58 L. Ed. 285]: “ Income may be defined as the gain derived from capital, from labor, or from both combined.”
In the case of Southern Pacific Co. v. Lowe, 247 U. S. 330, under the Act of October 3, 1913, the court said:
We must reject in this case, as we have rejected in cases arising under the Corporation Excise Tax Act of 1909 (Doyle v. Mitchell Brothers Co., [247 U. S. 179, 38 Sup. Ct. 467, 62 L. Ed. 1054] and Hays v. Gauley Mountain Coal Co., [247 U. S. 189, 38 Sup. Ct. 470, 62 L. Ed. 1061, decided March 20, 1918]) the broad contention submitted in behalf of the Government that all receipts— everything that comes in — are income within the proper definition of the term “gross income,” * * *. Certainly the term “income” has no broader *161meaning- in the 1913 Act than in that of 1909 (see Stratton’s Independence v. Howbert, 231 U. S. 399, 416, 417 [34 Sup. Ct. 136, 58 L. Ed. 285]), and for the present purpose we assume there is no difference in its meaning as used in the two acts.
In Eisner v. Macomber, 252 U. S. 189, in considering the scope of the word “ income,” as used in the Sixteenth Amendment and the Revenue Act of September 8, 1916, the court said, at pages 206-208:
In order, therefore, that the clauses cited from Article I of the Constitution may have proper force and effect, save only as modified by the Amendment, and that the latter also may have proper effect, it becomes essential to distinguish between what is and what is not “ income,” as the term is there used; and to apply the distinction, as cases arise, according to truth and substance, without regard to form. Congress cannot by any definition it may adopt conclude the matter, since it cannot by legislation alter the Constitution, from which alone it derives its power to legislate, and within whose limitations alone that power can be lawfully exercised.
The fundamental relation of “ capital ” to “ income ” has been much discussed by economists, the former being likened to the tree or the land, the latter to the fruit or the crop; the former depicted as a reservoir supplied from springs, the latter as the outlet stream, to be measured by its flow during a period of time. Eor the present purpose we require only clear definition of the term “ income,” as used in common speech, in order to determine its meaning in the Amendment; and, having formed also a correct judgment as to the nature of a stock dividend, we shall find it easy to decide the matter at issue.
After examining dictionaries in common use (Bouv. L. D.; Standard Diet.; Webster’s Internat. Diet.; Century Diet.), we find little to add to the succinct definition adopted in two cases arising under the Corporation Tax Act of 1909 (Stratton’s Independence v. Howbert, 231 U. S. 399, 415; Doyle v. Mitchell Bros. Co., 247 U. S. 179, 185) — “Income may be defined as the gain derived from capital, .from labor, or from both combined,” provided it be understood to include profit gained through a sale or conversion of capital assets, to which it was applied in the Doyle Case (pp. 183, 185).
Brief as it is, it indicates the characteristic and distinguishing attribute of income essential for a correct solution of the present controversy. The Government, although basing its argument upon the definition as quoted, placed chief emphasis upon the word “ gain,” which was extended to include a variety of meanings; while the significance of the next three words was either overlooked or misconceived. “Derived — from—capital—“the gain — derived — from—capital,’’ etc. Here we have the essential matter; not a gain accruing to capital, not a growth, or in&'ement of value in the investment; but a gain, a profit, something of exchangeable value proceeding from the property, severed from the capital however invested or employed, and coming in, being “derived,’’ that is, received or drawn by the recipient (the taxpayer)' for his separate use, benefit and disposal; — -that is income derived from property. Nothing else answers the description.
The same fundamental conception is clearly set forth in the Sixteenth Amendment — “ incomes, from whatever source derived ” — the essential thought being expressed with a conciseness and lucidity entirely in harmony with the form and style of the Constitution.
*162This definition was followed in the case of United States v. Phellis, 257 U. S. 156, and Weiss v. Stearn, 265 U. S. 242; Bowers v. Kerbaugh-Empire Co., 271 U. S. 170.
In the case of Cuba R. R. Co. v. Edwards, 298 Fed. 664, which involved a tax for the years 1911 to 1916, inclusive, the District Court for the Southern District of New York stated, in respect to the question whether contributions by the Government of Cuba constituted income to the Railroad Company, at pages 665 and 666, as follows :
The question is whether the installments paid by the Cuban government were principal or income. Certainly they would not seem to be income in the ordinary sense. It is true that the first line of railroad had to be and was completed by the company before the subsidies were paid, and in the case of both lines there was something to be done on the part of the railroad in futuro by the terms of the contract. But can the subsidies be regarded in any proper sense as gains derived from capital or labor? Stratton’s Independence, Ltd., v. Howbert, 231 U. S. 399, 34 Sup. Ct. 136, 58 L. Ed. 285.
The fixing of rates is certainly a common provision in government contracts granting railroad franchises, and the real consideration for the payment of the subsidy was the agreement to build the road and operate it. For that agreement a franchise to operate it on prescribed terms and a subsidy payable in six annual installments was granted. Suppose a subscriber for stock agreed to pay in his subscription in six annual installments after a railroad was completed. The subscriber’s return would consist of a chance to receive dividends in the future. The government’s return in this case was to be secured by the development of the island through the construction and operation of the railroad, the privilege on the part of the government of placing telegraph and telephone wires on the right of way, and of securing the carriage of mails and passengers, produce, and troops upon prescribed terms. The fixing of rates is apparently a proper subject of government regulation. Would a subscription to stock be income because payable after the railroad was completed? I cannot see the merit of such a contention. The purpose seems clear to add to the funds of the railroad company, doubtless for the purpose of providing equipment or repaying obligations incurred in construction. Whatever the purpose of the subsidies, they in no way resemble earnings. They have but the remotest resemblance to a gain from either capital or labor.
The English cases, where annual contributions were made to assist in paying interest charges on construction bonds, are not in point. Such subsidies have been fairly held to be income, because they were intended to relieve the companies from annual charges against income. So far as annual subsidies were required to be used to form a sinking fund to amortize obligations incurred in construction, I think that the English decisions are of doubtful correctness. They are defended in respect to the items to be applied toward a sinking fund upon the ground that the whole sum making up the annual subsidy was paid as income, and that the appropriation of a portion of it to a sinking fund after receipt by the company did not alter its original character. The court said in the case of Blake v. Imperial Brazilian Ry., Great Britain Reports of Income Tax Oases (1S84) vol. 2, p. 58:
*163“ When once the thing is ascertained as being subject to income tax, it matters not what is done with it afterwards. When once it has come within the grasp of the income tax acts, it is liable to income tax, whatever may be its destination, or whatever use it may be put to.”
Whether the above reasoning be sound or not, no such situation confronts us here, for the payments are not derived from capital and labor, and are not to relieve annual interest charges against capital, but are contributions made within a short period to pay the railroad for constructing its lines and agreeing to run them on prescribed terms. I cannot see how the subsidies are income in any practical business sense.
This decision was affirmed by the Supreme Court in the case of Edwards v. Cuba R. R. Co., 268 U. S. 628, in which the court said, at page 631:
Defendant [collector] insists that the subsidies were merely payments in advance on account of transportation service, later to be performed by the plaintiff for the government, and therefore are to be deemed income and taxable as such.
In respect of these subsidy payments, the meaning of “income” as used in the Corporation Excise Tax Daw of 1909 is not to be distinguished from the meaning of the same word as used in the Income Tax Law of 1913 and the Revenue Act of 1916. Merchants’ Loan 4 Trust Co. v. Smietanka, 255 U. S. 509, 518-519.
The Sixteenth Amendment, like other laws authorizing or imposing taxes, is to be taken as written and is not to be extended beyond the meaning clearly indicated by the language used. The Cuban laws and contracts are similar to legislation and arrangements for the promotion of railroad construction which have been well known in the United States for more than half a century. Such aids, gifts and grants from the government, subordinate political subdivisions or private sources — whether of land, other property, credit or money— in order to induce construction and operation of railroads for the service of the public are not given as mere gratuities. Burke v. Southern Pacific R. R. Co., 234 U. S. 669, 679; Louisville & Nashville R. R. v. United States, 267 U. S. 395. Usually they are given to promote settlement and to provide for the development of the resources in the territory to be served. The things so sought to be attained in the public interest are numerous and varied. There is no support for the view that the Cuban Government gave the subsidy payments, lands, buildings, railroad construction and equipment merely to obtain the specified concessions in respect of rates for government transportation. Other rales were considered. By the first contract, plaintiff agreed to reduce fares for first class passengers and by the second, it agreed to reduce the rates on small produce. Clearly, the value of the lands and other physical property handed over to aid plaintiff in the completion of the railroad from Casilda to Placetas del Sur was not taxable income. These were to be used directly to complete the undertaking. The Commisioner of Internal Revenue in levying the tax did not include their value as income, and defendant does not claim that it was income. Relying on the contract for partial reimbursement, plaintiff found the money necessary to construct the railroad. The subsidy payments were proportionate to mileage completed; and this indicates a purpose to reimburse *164plaintiff for capital expenditures. All — the physical properties and the money subsidies — were given for the same purposes. It cannot reasonably be held that one was contribution to capital assets, and that the other was profit, gain or income. Neither the laws nor the contracts indicate that the money subsidies were to be used for the payment of dividends, interest or anything else properly chargeable to or payable out of earnings or income. The subsidy payments taxed were not made for services rendered or to be rendered. They were not profits or gains from the use or operation of the railroad, and do not constitute income within the meaning of the Sixteenth Amendment. See Stratton’s Independence v. Howbert, 231 U. S. 399, 415; Eisner v. Macomber, 252 U. S. 189, 207; Merchants’ Loan & Trust Co. v. Smietanka, supra.
Upon the facts in this appeal, and in the light of the foregoing decisions, the Board is of the opinion that the power lines constructed by the citizens of Indiana and Ohio and transferred to the taxpayer can not be held to have constituted taxable income for the calendar year 1921.
Order of redetermination will he entered on 15 days’ notice, wader Rule 50.
Green concurs in the result only.